Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Information Disclosure Statement submitted by Applicant on May 25th, 2022 has been received and fully considered.

The amendment submitted by Applicant on July 20th, 2022 has been received and entered.

Claims 15 and 20 are canceled.

Authorization for this examiner’s amendment was given in an interview with Mr. ARI PRAMUDJI on August 10th, 2022.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 17 has been canceled.
Claim 18 has been canceled.

Claims 1-14, 16 and 19 are allowed.

The following is an examiner’s statement of reasons for allowance:
The closest prior art to the present invention is WANG et al. (U.S. Patent Application Publication No. 2015/0085567).  WANG et al. discloses a three-dimensional semiconductor memory includes first and second layers vertically positioned, each layer includes an input/output circuitry.  WANG et al. fail to show or suggest the limitations of a design- for-test multi-tier connection is configured between an output of a write circuitry of the second tier and an input of a read circuitry on the first tier (claims 1-5, 13-14, 16); or the first I/O circuitry comprises output logic and latches and respective read column multiplexers for each column of the first bitcell sub-arrays, wherein the second I/O circuitry comprises input logic and latches, respective write column multiplexers for each column of the second bitcell sub- arrays, and wherein either the first or the second I/O circuitries comprise precharge circuitry for the respective first or second bitcell sub-arrays (claims 6-11); or a single multi-tier connection is configured for each bitline between the first and second tiers of the memory macro unit; wherein a single multi-tier connection is configured for each post-multiplexed bitline between the first and second tiers of the memory macro unit; or wherein a single multi-tier connection is configured for each post-transmission gate-based multiplexed bitline between the first and second tiers of the memory macro unit (claims 12); or the read circuit and write circuit are coupled by a multi-tier connection for each post- transmission gate-based multiplexed bitline between the read circuit and write circuit of the memory macro unit (claim 19).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN T. NGUYEN whose telephone number is (571)272-1789. The examiner can normally be reached on Monday to Friday from 07:30Am to 04:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN, can be reached at telephone number (571) 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

 /TAN T. NGUYEN/Primary Examiner, Art Unit 2827